The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 29, 2014

                                      No. 04-13-00292-CR

                                       Armando SIMON,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR2132
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
       On January 15, 2014, we abated this appeal to the trial court with instructions to appoint a
new attorney to represent appellant on appeal after concluding that the record shows the
existence of at least one non-frivolous ground for appeal. We received a supplemental clerk’s
record on January 27, 2014, containing an order appointing Anthony Colton as new appellate
counsel.

         It is therefore ORDERED that this appeal is REINSTATED on the docket of this court.
It is further ORDERED that the appellant’s brief is due within thirty (30) days from the date of
this order.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court